Citation Nr: 0120221	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for a back condition has been received.

2.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for memory loss and 
difficulty concentrating as manifestations of an undiagnosed 
illness.

5.  Entitlement to service connection for sleep difficulties 
as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for skin rashes as a 
manifestation of an undiagnosed illness.

7.  Entitlement to service connection for gastrointestinal 
complaints, to include stomach pain and diarrhea, as 
manifestations of an undiagnosed illness.

8.  Entitlement to service connection for a respiratory 
disorder, including breathing problems, frequent coughing, 
and acute bronchitis, as manifestations of an undiagnosed 
illness.

9.  Entitlement to service connection for chest pain as a 
manifestation of an undiagnosed illness.

10.  Entitlement to service connection for facial hair loss 
as a manifestation of an undiagnosed illness.

11.  Entitlement to service connection for a thyroid disorder 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which determined that new and material 
evidence to reopen a claim of service connection for a back 
condition had not been 

received.  The RO also denied service connection for skin 
rashes, hypothyroidism, and facial hair loss, as well as for 
various respiratory problems, including breathing problems, 
frequent coughing, and acute bronchitis, in addition to chest 
pain, aching joints, diarrhea, stomach pain, sleep 
difficulties, chronic fatigue, concentration loss, and memory 
loss as manifestations of an undiagnosed illness.

For reasons which will become apparent, the issues of 
entitlement to service connection for joint pain, chronic 
fatigue, memory loss, loss of concentration, sleep 
difficulties, gastrointestinal complaints, chest pain, a 
thyroid disorder, and, to some extent, a back disorder, will 
be the subjects of the REMAND portion of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of July 1994, the RO 
denied service connection for a back condition.

2.  The evidence received since the July 1994 rating decision 
is not cumulative or redundant of the evidence previously of 
record, or is so significant by itself or in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of the claim.

3.  All available evidence and information necessary for an 
equitable determination concerning the issues of service 
connection for skin rashes, respiratory problems, and facial 
hair loss has been obtained.

4.  The evidence demonstrates that there are clinical 
diagnoses for the veteran's skin rashes, respiratory 
problems, and facial hair loss.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a back 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

2.  Service connection for skin rashes as a manifestation of 
an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 
1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2000).

3.  Service connection for respiratory problems as a 
manifestation of an undiagnosed illness is not warranted.  38 
U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.317 (2000).

4.  Service connection for facial hair loss as a 
manifestation of an undiagnosed illness is not warranted.  38 
U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for a back 
disorder in December 1993.  Service medical records received 
pursuant to the veteran's claim indicate that he was seen in 
August 1990 with complaints of back pain brought on by 
weightlifting.  Diagnosis was sacrum ligament strain.  A 
March 1994 treatment record from the Buffalo VA Medical 
Center (VAMC) shows that the veteran was assessed with low 
back strain.  A VA examination was conducted in June 1994.  
The veteran reported onset of low back pain in July 1990.  He 
stated that the pain persisted through the remainder of his 
service.  Assessment was low back strain.  The RO denied 
service connection for a back condition in July 1994, finding 
that the episode of a back complaint in service did not 
represent the onset of a chronic back disability, that there 
was no demonstrable continuity of back disability since 
service, and that a current back disability was not 
objectively demonstrated on VA examination.

In July 1999, the veteran submitted an informal claim for 
"Persian Gulf issues" and indicated that he would also seek 
to reopen his claim of service connection for a back 
condition.  In August 1999, the veteran submitted a claim for 
Gulf War syndrome, alleging that he had symptoms including 
aching joints, chronic fatigue, memory loss, sleep 
difficulties, skin rashes, concentration loss, diarrhea, 
breathing problems, chest pain, dizziness, stomach pain, hair 
loss, frequent coughing, and a deficient thyroid.  

Medical records submitted by the veteran in conjunction with 
his claim included records from the veteran's private 
physician, Pedro Joven, M.D., records of treatment at St. 
Joseph Hospital, and records from other private providers.  
With respect to the veteran's back condition, a June 1995 
radiology report addressed to Dr. Joven indicates that the 
veteran was found to have a defect of the pars 
interarticularis at the L5/S1 level, indicating 
spondylolysis.  

Evidence submitted by the veteran in support of his claim for 
Gulf War syndrome shows that in June 1995, a dermatologist 
examined the rash on the veteran's legs and determined that 
the hyperpigmented patches were consistent with lichen 
simplex chronicus.  He also indicated that the facial hair 
loss claimed by the veteran was alopecia areata.  In July 
1995, Dr. Joven noted an impression of, among other things, 
hypothyroidism, but there is no indication that a clinical 
diagnosis was made.  In March 1996, the veteran was diagnosed 
with shortness of breath/asthma through pulmonary function 
tests at St. Joseph Hospital.  An August 1996 progress note 
from Dr. Joven indicates that the veteran had been prescribed 
an inhaler since March 1996.

Additional records from Dr. Joven were received in September 
1999.  He treated the veteran for acute bronchitis in 
February 1998.  Complaints of low back pain were noted in 
October 1998 and December 1998.  No clinical findings with 
respect to the veteran's claimed Gulf War associated symptoms 
were made.  

Records from the Buffalo VA Medical Center (VAMC) were also 
received in September 1999.  With respect to the veteran's 
back disorder, a November 1993 radiology report indicates a 
normal lumbar spine.  March and June 1994 treatment notes 
reveal that the veteran presented with complaints of back 
pain.  Assessment was chronic back strain.  A pathology 
report from the Buffalo VAMC, dated July 1994, indicates that 
a punch biopsy was taken from the veteran's left shin.  The 
pathologist indicated that the sample was consistent with 
lichen aureus.  An October 1994 treatment report indicates 
the diagnosis for the veteran's skin rash as being lichen 
aureus with post inflammatory hyperpigmentation

By rating decision of January 2000, the RO determined that 
new and material evidence to reopen the claim of service 
connection for a back disorder had not been received, and 
denied service connection for the symptoms claimed by the 
veteran as Gulf War syndrome.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A.  New and Material Evidence

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for a back condition, the evidence required to 
substantiate his claim for service connection for a back 
condition and the evidence necessary to reopen his claim.  
The Board notes that the VCAA does not eliminate the 
requirement that new and material evidence be presented to 
reopen the veteran's previously denied claim.

The veteran filed his claim for service connection for a back 
condition in December 1993.  Evidence considered by the RO 
included the veteran's service medical records and VA 
treatment records, which revealed that he had been treated 
for low back pain in August 1990 and March 1994.  In a rating 
action dated July 1994, service connection was denied.  The 
RO determined that the veteran had not demonstrated that a 
back disability had been incurred in service, that it had 
been chronically manifested since service, or that he 
currently had a back disability.  The record indicates that 
the veteran was provided notice of the RO's decision, and 
that he did not initiate an appeal.  Accordingly, the July 
1994 RO decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.

Generally, a claim that has been denied in an unappealed 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

The evidence received since the July 1994 rating decision 
includes treatment records from the veteran's private 
physician, Pedro G. Joven, M.D. and from the Buffalo VA 
Medical Center (VAMC).  Records of March 1994 from the 
Buffalo VAMC indicate a diagnosis of low back strain, and a 
treatment note of June 1994 reveals a diagnosis of chronic 
back strain.  A June 1995 radiology report indicates a defect 
of the pars interarticularis at the L5/S1 level without signs 
of subluxation, suggestive of spondylolysis.  In an October 
1998 progress note, Dr. Joven annotates back pain.  The Board 
finds that this new evidence is not merely cumulative of 
other evidence of record, and must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the claim for service connection for a back 
condition is reopened.

B.  Service Connection for Skin Rashes, Breathing Problems, 
and Facial Hair Loss

The record reflects that the veteran has been advised of the 
requirements for establishing service connection for his 
symptoms as manifestations of an undiagnosed illness.  The RO 
has obtained private and VA records pertaining to treatment 
of the veteran.  The veteran has submitted further records.  
The Board finds that there is no outstanding evidence that 
should be obtained.  In sum, the facts relevant to the above 
noted claims have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to:  (1)  fatigue, (2)  signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.317 (2000).

With respect to the veteran's claim of service connection for 
skin rashes as a manifestation of an undiagnosed illness, the 
Board concludes that service connection is not warranted.  
The July 1994 punch biopsy of the veteran's skin revealed 
changes consistent with lichen aureus.  An October 1994 
treatment note from the Buffalo VAMC indicates a diagnosis of 
lichen aureus, with post inflammatory hyperpigmentation.  A 
private dermatologist also indicated his finding of lichen 
simplex chronicus in a June 1995 letter to Dr. Joven.  As the 
veteran's skin rash is attributed to a known clinical 
diagnosis, service connection under 38 C.F.R. § 3.317 must be 
denied.


The veteran's claimed respiratory problems, including 
breathing problems and cough, are also attributed to a known 
clinical diagnosis.  Treatment records submitted include a 
pulmonary function report dated March 1996.  Borderline to 
normal pulmonary function tests, coughing, and shortness of 
breath were noted.  The diagnosis was shortness of 
breath/asthma.  As a clinical diagnosis has been rendered 
with respect to this symptomatology, the veteran's claims of 
service connection for respiratory problems, including 
breathing problems and coughing, as manifestations of an 
undiagnosed illness must also be denied.

Likewise, the claim of service connection for facial hair 
loss as a manifestation of an undiagnosed illness must be 
denied.  A private dermatologist has stated that the veteran 
has two patches of alopecia areata on his beard.  Thus, as 
the claimed facial hair loss has been attributed to a known 
clinical diagnosis, service connection for facial hair loss 
as a manifestation of an undiagnosed illness must be denied.


ORDER

The veteran having submitted new and material evidence, the 
claim of service connection for a back condition is reopened.

Service connection for skin rashes as a manifestation of an 
undiagnosed illness is denied.

Service connection for a respiratory disorder, including 
breathing problems, coughing, and acute bronchitis, as 
manifestations of an undiagnosed illness is denied.

Service connection for facial hair loss as a manifestation of 
an undiagnosed illness is denied.




REMAND

The veteran maintains that his back disorder is directly 
related to his active service.  As the Board has found that 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for a back condition, a 
current orthopedic examination is required to determine the 
nature, extent, and etiology of the claimed disorder.

The veteran also maintains that he has suffered from various 
symptoms as a result of Gulf War service.  The Board notes 
that there is no evidence of record confirming the claimed 
service in the Southwest Asia Theater of operations.  The 
veteran's DD-214 is silent as to service in that region and 
awards which would indicate such service.  Additionally, 
there is no evidence that the RO acted to verify the 
veteran's claim of service during the Gulf War.  

Regarding the veteran's complaints of aching joints, chronic 
fatigue, memory loss, loss of concentration, sleep 
difficulties, gastrointestinal symptoms, chest pain, 
dizziness, and thyroid disorder, the veteran has indicated 
his belief that these symptoms have resulted from his service 
in the Persian Gulf.  The medical evidence of record reveals 
complaints of various symptoms with only very limited 
clinical findings.  To date, the veteran has not been 
examined by the VA regarding these complaints.  Thus, the 
veteran should be afforded VA medical examinations indicated 
by his claim for Gulf War syndrome to determine whether a 
clinical diagnosis can be ascribed to the above noted 
symptoms.  The importance of examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded the opportunity to cooperate with the 
request for current medical evidence.  

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore REMANDED 
to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for a back disorder, joint 
pain, chronic fatigue, memory loss, loss 
of concentration, sleep difficulties, 
gastrointestinal complaints, chest pain, 
dizziness, and thyroid disorder since his 
discharge from service.  After securing 
any necessary release(s) from the 
veteran, the RO should attempt to obtain 
copies of all identified records not 
currently associated with the claims 
folder. 

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should request the veteran's 
service personnel records from the 
National Personnel Records Center (NPRC) 
in effort to verify his Gulf War service.  
If indicated, the RO should contact other 
potential sources of information in 
effort to verify such service.  

If the veteran's Gulf War service is 
verified, all of the below listed 
development actions should be taken.  
Should all inquiries fail to provide 
verification, only the development 
pertaining to the veteran's claimed back 
disorder need be implemented.

4. The RO should schedule the veteran for 
a VA examination by a physician with the 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's back condition.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated testing should be conducted.
Based upon the documented history and 
examination findings, the examiner should 
state whether it is at least as likely as 
not that the veteran's back condition is 
etiologically related to any incident or 
accident that occurred during his 
military service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The examination 
report must be typed.

5.  If the RO successfully verifies the 
veteran's Gulf War service, it should 
schedule the veteran for VA examinations 
by physicians with the appropriate 
expertise to determine whether the 
veteran has disabilities manifested by 
joint pain, chronic fatigue, memory loss, 
loss of concentration, sleep 
difficulties, gastrointestinal symptoms, 
chest pain, dizziness, or a thyroid 
disorder.  The veteran should be properly 
notified of the dates, times, and places 
of the examinations in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  Such tests as 
deemed necessary by the examiners should 
be performed.  The clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  Examination reports must be 
typed.  The examiners should note and 
detail all reported signs and symptoms of 
chronic disabilities complained of by the 
veteran.  The examiners should assign 
diagnoses for any disorders which may be 
ascertained from the symptoms alleged. 

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA.

7.  The RO should then readjudicate the 
issue of service connection for a back 
disorder.  Assuming that the veteran's 
Gulf War service is verified, the RO 
should also readjudicate the issues of 
service connection for joint pain, 
chronic fatigue, memory loss, loss of 
concentration, sleep difficulties, 
gastrointestinal symptoms, chest pain, 
and a thyroid disorder as manifestations 
of an undiagnosed illness.  

8.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 


